Citation Nr: 0936881	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-30 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural history

The Veteran served on active duty from November 1967 until 
May 1969.  Combat service in Vietnam is indicated by the 
evidence of record.   

In a January 1982 RO rating decision, service connection for 
PTSD was granted.  

In July 2004, the RO received the Veteran's claim of 
entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD.  The 
November 2004 rating decision denied the Veteran's claim.  
The Veteran disagreed with the November 2004 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the Veteran's substantive appeal (VA 
Form 9) in September 2005.

This case was remanded by the Board in February 2008 for 
additional evidentiary development.  This was accomplished, 
and in July 2009 the VA Appeals Management Resource Center 
(AMC) issued a supplemental statement of the case (SSOC) 
which continued to deny the Veteran's claim.  The Veteran's 
claims folder has been returned to the Board for further 
appellate proceedings.

Additionally submitted evidence

While appellate action was pending, the Board received a 
packet of documents from the Veteran dated in August 2009.  
Included in the packet were Internet articles discussing a 
possible relationship between PTSD and heart disease.

Pursuant to 38 C.F.R. § 20.1304(c), a claimant must submit a 
written waiver of evidence submitted directly to the Board, 
or otherwise the new evidence along with the claims file must 
be referred to the RO for consideration.  However, section 
20.1304(c) requires that such evidence must be "pertinent" to 
the claim.

As will be discussed in further detail below, the Board finds 
that the newly submitted documents are not "pertinent" to 
the claim in that they shed no additional light on the case.  
Thus, the Board has determined that the evidence does not 
require referral to the RO, nor does it require a waiver 
signed by the Veteran.


FINDING OF FACT

The competent medical and other evidence of record supports a 
conclusion that the Veteran's coronary artery disease is 
unrelated to his service-connected PTSD.


CONCLUSION OF LAW

Entitlement to service connection for coronary artery 
disease, claimed as secondary to the service-connected PTSD, 
is not warranted.  38 C.F.R. § 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall consideration

As was alluded to in the Introduction, the Board remanded 
this case in February 2008.  In essence, the Board instructed 
the agency of original jurisdiction (AOJ) to provide the 
Veteran with complete notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) as it relates to claims for 
secondary service connection; to contact the Veteran, ask him 
to identify all treatment records relating to his heart 
disease since July 2004, and then obtain any identified 
records to the extent possible; and arrange for a review of 
the Veteran's claims file by a VA medical professional and 
have that medical professional provide an opinion as to 
whether the Veteran's coronary artery disease is at least as 
likely as not related to his service-connected PTSD and also 
whether it is at least as likely as not that the Veteran's 
coronary artery disease has been aggravated by the Veteran's 
service-connected PTSD.  The AOJ was then to readjudicate the 
claim.

The Veteran was provided proper notice of the evidence 
necessary to substantiate a secondary service connection 
claim in a letter from the AMC dated April 1, 2008, which 
will be discussed in greater detail below.  The Veteran 
responded to the VCAA letter in June 2008 by stating that he 
knew of no additional evidence that would support his claim.  
In June 2009, a VA medical professional reviewed the 
Veteran's complete claims file and provided an opinion which 
satisfies the February 2008 remand instructions.  The AMC 
readjudicated the claim in the July 2009 SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The VCAA

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for secondary service connection in the 
aforementioned April 2008 letter from the AMC, including a 
request for evidence that "You currently have a physical or 
mental disability shown by medical evidence, in addition to 
your service-connected disability AND [y]our service-
connected disability either caused or aggravated you 
additional disability."  [Emphasis as in the original 
letter.]

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in a letter from the RO 
dated August 16, 2004 as well as the April 2008 letter, 
whereby the Veteran was advised of the provisions relating to 
the VCAA.  Specifically, the Veteran was advised that VA 
would assist him with obtaining "relevant records from any 
Federal agency.  This may include medical records from the 
military, from VA Medical Centers (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The August 2004 and April 2008 VCAA letters further 
emphasized:  "You must give us enough information about your 
records so that we can request them from the person or agency 
that has them.  If the holder of the records declines to give 
us the records or asks for a fee to provide them, we'll 
notify you of the problem.  It's your responsibility to make 
sure that we receive all requested records that aren't in the 
possession of a Federal department or agency." [Emphasis as 
in the original letters.] 

The August 2004 and April 2008 letters specifically requested 
of the Veteran:  
"If there is any other evidence or information that you 
think will support your claim, please let us know.  If you 
have any evidence in your possession that pertains to your 
claim, please send it to us."  This informed the Veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced April 2008 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the April 2008 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of his claim in November 
2004.  The Board is of course aware of the Court's decision 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), which 
appears to stand for the proposition that VCAA notice must be 
sent prior to adjudication of an issue by the RO.  Crucially, 
following the issuance of the April 2008 VCAA letter, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.  The Veteran's claim was readjudicated 
in the July 2009 SSOC, after the Veteran received proper 
notice and indicated that he had no further evidence to 
submit.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
Veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the Veteran 
in the timing of the VCAA notice.  Moreover, the Veteran has 
not alleged any prejudice.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) 
[timing errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue.  Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained VA outpatient medical 
records.  As was alluded to above, the Veteran has recently 
indicated that he was aware of no additional evidence which 
would support his claim.  

A VA opinion was obtained in June 2009.  When VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA opinion obtained in this case is predicated on a 
full reading of the medical records.  The opinion appears to 
consider all of the pertinent evidence of record, and it 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  See 38 C.F.R. §§ 3.159(c) (4), 
4.2.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

Initial matter

The Veteran in essence contends that his currently diagnosed 
coronary artery disease is secondary to his service-connected 
PTSD.  The RO adjudicated this claim on a secondary basis.  

The Veteran has also somewhat vaguely asserted that he had 
elevated blood pressure readings and received treatment for 
hypertension in service.  However, the Veteran's service 
treatment records are devoid of complaints of or treatment 
for hypertension.  The Veteran's blood pressure reading upon 
separation in April 1969 was 120/70 mm/Hg, which is not 
indicative of hypertension for VA purposes.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2008); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  Any claim for 
service connection on a direct basis would fail because of a 
lack of in-service disease.  

Accordingly, the Board's analysis will address focus on 
secondary service connection.

Discussion

The Veteran contends that his service-connected PTSD caused 
or aggravated his coronary artery disease.  Specifically, he 
contends that his service-connected PTSD caused hypertension 
which, in turn, caused his coronary artery disease.  See the 
Veteran's June 2005 notice of disagreement and September 2005 
substantive appeal.    

As was detailed above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin, supra.

With regard to element (1), the Veteran has been diagnosed 
with coronary artery disease; he experienced a myocardial 
infarction in July 2004.  See e.g., a March 2005 VA treatment 
record.  Accordingly, the first Wallin element has been 
satisfied.

Wallin element (2) has been met since the Veteran is service 
connected for PTSD.  

Turning to crucial Wallin element (3), medical nexus, the 
competent medical evidence of record indicates that the 
Veteran's current coronary artery disease is not causally 
related to his service-connected PTSD.  The only medical 
nexus opinion of record, the June 2009 VA medical opinion, is 
not in favor of the Veteran's claim.  Specifically, the June 
2009 VA medical opinion states 

"It is known that essential hypertension 
or coronary artery disease has not been 
directly related to anxiety or neurosis.  
While it is well known that stress 
transiently elevates blood pressure in 
all individuals [fight or flight 
response] this is a normal response to 
catecholamine release and such temporary 
elevation does not aggravate or cause the 
underlying condition of hypertension or 
lead to coronary artery disease.  

Therefore, it is the opinion of this 
examiner that the Veteran's coronary 
artery disease and hypertension are less 
likely than not secondary to service 
connected PTSD.  It is also the 
examiner's opinion that it is less likely 
than not that the PTSD aggravated these 
conditions beyond their natural 
progression."

See the June 2009 VA medical opinion.

The June 2009 VA medical opinion appears to have been based 
upon thorough review of the record and a thoughtful analysis 
of the Veteran's entire history and current medical 
conditions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
[the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion"]. 

The Veteran has not submitted a medical opinion to contradict 
the June 2009 VA medical opinion.  As was explained in the 
VCAA section above, the Veteran has been accorded ample 
opportunity to present competent medical evidence in support 
of his claim.  He has failed to do so.  See 38 U.S.C.A. § 
5107(a) (West 2002) [it is the claimant's responsibility to 
support a claim for VA benefits].

As was noted in the Introduction, the Veteran has submitted 
Internet articles discussing the possible relationship 
between PTSD and heart disease.  The Board notes that medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, the 
Internet articles submitted by the Veteran are of a general 
nature and do not contain any information or analysis 
specific to the Veteran's case.  As such, the treatise 
evidence submitted by the Veteran is of no probative value.  
The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

To the extent that the Veteran himself is contending that the 
currently diagnosed coronary artery disease is related to his 
PTSD, it is now well-established that laypersons without 
medical training, such as the Veteran, are not competent to 
comment on medical matters such as etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) [lay persons 
without medical training are not competent to comment on 
medical matters such as diagnosis and etiology]; see also 38 
C.F.R. 
§ 3.159(a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Accordingly, Wallin element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for coronary artery disease, claimed as secondary 
to service-connected PTSD.  The benefit sought on appeal is 
accordingly denied.  



ORDER

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD is 
denied.  



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


